UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
ELEANOR GRAZIANO,

                              Plaintiff,     MEMORANDUM & ORDER
                                             17-CV-1349(JS)(AKT)
             -against–

FIRST CHOICE MEDICAL, PLLC, and LISA
COHEN and DR. LAWRENCE GOLDMAN, M.D.
individually and in their official
capacities and aiders and abettors,

                         Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Matthew Scott Porges, Esq.
                    Law Office of Matthew S. Porges, Esq.
                    641 President Street, Suite 205
                    Brooklyn, New York 11215

For Defendants:          Joshua S. Beldner, Esq.
                         Eric S. Tilton, Esq.
                         Tilton Beldner LLP
                         193 East Main Street
                         Babylon, New York 11702

SEYBERT, District Judge:

             Plaintiff Eleanor Graziano (“Plaintiff”) alleges that

defendants First Choice Medical, PLLC (“First Choice”), Lisa Cohen

(“Cohen”),     and   Dr.   Lawrence   Goldman,   M.D.   (“Dr.   Goldman”)

discriminated against her due to her pregnancy in violation of

Title VII of the Civil Rights Act of 1964 (42 U.S.C. §§ 2000e et

seq.) (“Title VII”), the New York State Human Rights Law (N.Y.

EXEC. LAW § 290 et seq.) (“NYSHRL”), and the Suffolk County Human

Rights Law (Suffolk County Administrative Code § 528-7) (“County

Code”). (Am. Compl., D.E. 14.) Presently pending before the Court
is Defendants’ motion for summary judgment and attorneys’ fees.

(Def. Mot., D.E. 53.)                                          For the following reasons, Defendants’

request for summary judgment is GRANTED and their motion for fees

is DENIED.

                                                                 BACKGROUND

I. Factual Background1





1 Unless noted, all facts are undisputed. However, at the
outset, the Court must address issues with the parties’ Rule
56.1 Statements. In Plaintiff’s Counterstatement, she often
admits that a party wrote what is quoted or testified to what is
quoted in Defendant’s Rule 56.1 Statement. These statements by
Defendant, to the extent otherwise admissible, are “deemed to be
admitted for purposes of the motion [because they are not]
specifically controverted by a correspondingly numbered
paragraph in [Plaintiff’s] statement . . .” Local Rule 56.1(c).

Additionally, Defendants filed several “written statements” and
emails from employees in support of their motion. (See Tilton
Aff., D.E. 55, 55-6, 55-7, 55-8, 55-9.) For example, in one
email, from “lisn3@optonline.net” to “rakpc1@aol.com,” an
individual who typed “Dr. Deborah Schaeffer” at the bottom of
the email writes “I was asked to write down things about Eleanor
Graziano Hope this is ok.” (D.E. 55-9.) As “[e]ach statement
by the movant or opponent pursuant to Rule 56.1(a) and (b),
including each statement controverting any statement of material
fact, must be followed by citation to evidence which would be
admissible, set forth as required by Fed. R. Civ. P. 56(c)[,]”
and the Court has serious concerns about the admissibility of
these written statements and emails, the Court will not consider
them on this motion. The Court will, however, consider the
following: Plaintiff’s Deposition (Graziano Dep., D.E. 55-1, pp.
1-71 & D.E. 55-2, pp. 78-153); Dr. Goldman’s Deposition (Goldman
Dep., D.E. 55-3); Cohen’s Deposition (Cohen Dep., D.E. 55-4);
and Fontana’s Deposition (Fontana Dep., D.E. 55-5). The Court
will also consider the Declarations of Dr. Goldman (Goldman
Decl., D.E. 56) and Cohen (Cohen Decl., D.E. 57), which are both
signed statements made “under penalty of perjury.”


                                                                     2

             At various points over the years, First Choice had three

offices: Riverhead, Holbrook, and Eastport.             Since 2001, Dr.

Goldman has been the sole owner of the practice.         (Def. Rule 56.1

Stmt. (“Def. Stmt.”), D.E. 54, ¶¶ 1-9.)          Plaintiff began working

for First Choice in October 2003 as a front desk worker in the

Riverhead office.     A few years later, she was transferred to the

billing department.     In both positions, she reported directly to

Adeline Fontana (“Fontana”), the Riverhead office manager.           (Def.

Stmt., ¶¶ 17-18, 20-21, 24.) All employees at the Riverhead office

reported to Fontana, who reported directly to Dr. Goldman.           (Def.

Stmt. ¶ 16.)       Shortly thereafter, Plaintiff was promoted to

assistant office manager.        In that position, she had supervisory

authority over the Riverhead office’s front desk workers and

medical assistants and was in charge when Fontana was not present.

(Def. Stmt. ¶ 25-27.)     In 2012, First Choice closed its Riverhead

office.     (Def. Stmt. ¶ 28.)      Fontana became the office manager of

the Holbrook office and Plaintiff became the assistant office

manager of the Holbrook office.        (Def. Stmt. ¶ 31.)     From 2003 to

2017, Cohen was the office manager in Eastport. (Def. Stmt. ¶ 12.)

      A.    Plaintiff’s Job Performance

             The record demonstrates that Plaintiff had issues with

coworkers and patients well before she announced her pregnancy.

Dr.   Goldman    testified   that    Plaintiff   “had   not   been   acting

appropriate with staff, she had been nasty.”        (Goldman Dep. 31:15-

                                      3

17.)    Employees complained about Plaintiff being rude, which

Fontana had to deal with as office manager.                 (Def. Stmt. ¶ 87.)

At first, Fontana supported Plaintiff because she believed she was

just enforcing the rules; however, there came a point when she “no

longer could defend her.” (Fontana Dep. 71:4-15.) Cohen testified

that Plaintiff “wasn’t performing her job as an assistant manager.

She was being aggressive and abusive with the employees and she

had reprimand issues.”        According to Cohen, Dr. Goldman did not

attribute these issues to Plaintiff’s pregnancy because they had

“been   going   on    for   years.”     (Cohen     Dep.    27:9-21.)     At   her

deposition,     Plaintiff    admitted       that   her    behavior   toward   her

colleagues was inappropriate at times and acknowledged patient

complaints against her.        (See, e.g. Def. Stmt. ¶¶ 41-42, 54-57,

66-67, 73-74.)       On January 16, 2015, Fontana warned Plaintiff that

if one more complaint was received against her, she would be fired.

(Def. Stmt. ¶ 114.)

           Dr. Goldman and Fontana decided to remove Plaintiff as

assistant office manager at the “end of 2014, beginning of the

year in [20]15 . . . before . . . the announcement of [her]

pregnancy.”     (Goldman Dep. 33:24-34:13.)         Plaintiff testified that

she was not informed of the demotion until January 27, 2015.                  The

title was taken away because “she was having bad conversations--

she was abrupt with the staff.        She was abrupt with patients.           She

was condescending to a lot of the staff.                   She was--her human

                                        4

resources skills were very in question.”               (Goldman Dep. 34:21-

35:4.) There was no corresponding reduction in salary or benefits.

(Def. Stmt. ¶ 91.)           Plaintiff claims that when she lost her

assistant office manager title, Dr. Goldman told her he was

demoting her because she was “hormonal.”               (Graziano Dep. 95:10-

23.)       Dr. Goldman denies ever telling her she was hormonal.

(Goldberg Dep. 44:23-45:2).            Cohen never heard Dr. Goldman call

Plaintiff hormonal.         (Cohen Dep. 27:25-28:3.)

              When asked why he did not terminate Plaintiff due to her

performance issues, Dr. Goldman answered that “she had a situation

at home where her husband had been unemployed for lengths of time,

pregnancy, for a variety of reasons I chose to keep her and

maintain her employment.          I had known her for upwards of almost 15

years at that point.         You don’t trash a long-term relationship.”

(Goldman Dep. 41:17-24.)

       B.    Plaintiff’s Pregnancy Announcement and Leave

              Plaintiff learned she was pregnant in December 2014.

She told Dr. Goldman at some point in January 2015, and he said

“mazel” or “congratulations.”            (Def. Stmt. ¶¶ 95-97.)        Plaintiff

also attempted to make an announcement to her other colleagues at

a billing meeting in January 2015, but she was emotional and unable

to   get     the   words   out,   so   Fontana   announced   it   to   everyone.

Everyone seemed happy for her.               (Def. Stmt. ¶¶ 109-11; Graziano

Dep. 65:20-66:17.)

                                         5

           Plaintiff states that at this same meeting, Cohen told

her that she might not have a job to return to because of a new

computer program.      (Graziano Dep. 66:23-67:8; 69:8-14.)            Dr.

Goldman stated that Plaintiff “would have to be trained when she

returned” but that it would not “take away any of the work she was

doing.”   (Goldman Dep. 33:19-23.)     Cohen similarly testified that

Plaintiff would have been trained on the program and required to

use it when she returned; she denies telling Plaintiff that the

program might mean she would not have a job to come back to.       (Def.

Stmt. ¶¶ 147-48.)

           Although the timing is less than clear from the parties’

submissions, it appears that Dr. Goldman and Fontana decided to

demote Plaintiff before she announced her pregnancy; Fontana told

Plaintiff on January 16, 2015 that she would be fired if there was

one more complaint against her before the billing meeting where

she announced her pregnancy to the staff; she announced her

pregnancy to Dr. Goldman in mid-January 2015; the billing meeting

occurred sometime in mid-January 2015; and Plaintiff was informed

of her demotion on January 27, 2015.

           Dr.   Goldman   testified   he   “think[s]   people   can   get

pregnant whenever they want to and it’s a beautiful thing.”

(Goldman Dep. 28:7-9.)       Approximately 13 women who worked for

Dr. Goldberg over the years became pregnant, went out on maternity

leave, and returned to work.     (Def. Stmt. ¶ 104.)      Plaintiff had

                                   6

never seen anything that would suggest Dr. Goldman was anything

but happy for a pregnant employee.                                            (Def. Stmt. ¶ 102.)   Plaintiff

also believed Dr. Goldman was happy for her personally.                                                 (Def.

Stmt. ¶¶ 98, 101.)2

                             On February 4, 2015, Plaintiff was admitted to the

hospital for pre-term labor.                                           She stayed for five days and was on

bed rest for the remainder of her pregnancy.                                             She returned for a

scheduled C-section on February 26, 2015.                                            (Def. Stmt. ¶¶ 116-19.)

                             Plaintiff applied for short term disability benefits on

February 9, 2015.                                              The benefits were set to expire on Friday,

April 24, 2015.                                  She was scheduled to return to work the following

Monday, April 27, 2015.                                            Plaintiff reached out to Fontana in mid-

March and told her she wanted to return to work on April 27.                                            (Def.

Stmt. ¶¶ 117, 120-21.)

                             Sometime later, Cohen, Fontana and another employee took

a few personal items Plaintiff had left in her desk and boxed them

up.             These included documents related to Plaintiff’s daughter,

personal bills, snacks, and a cup.                                            They removed the items because



2    The deposition transcript reads as follows:
Q:   Based on your conversation . . . did you think that [Dr.
     Goldman] was happy for you?
A:   I do. I never thought he was unhappy for me, we’ll get that
     straight.
Q:   Okay.
A:   And that’s the truth.
Q:   You never thought he was unhappy for you?
A:   I never ever thought.
(Graziano Dep. 64:24-65:9.)
                                                                          7

someone else needed to use the desk while Plaintiff was out.

Fontana brought the box to Plaintiff’s home.      (Def. Stmt. ¶¶ 157-

61.)

               At some point during her maternity leave, Plaintiff’s

OB/GYN, who appears to have known Dr. Goldman, called him and told

him Plaintiff had indicated some job stress.      Dr. Goldman replied

that Plaintiff was “lucky to have a job.”        He testified that he

made this comment because of Plaintiff’s issues with her co-workers

and patients.       (Def. Stmt. ¶¶ 153-55.)    There is no indication

that he told the OB/GYN that she was lucky to have a job because

she was pregnant.         According to Fontana, the OB/GYN said Dr.

Goldman told her he wanted to fire Plaintiff and had a “paper

trail.”       (Pl. Additional Stmt., D.E. 61-1 at 15-18, ¶ 20.)   Dr.

Goldman disputes this.      (Def. Counterstmt., D.E. 64, ¶ 20-20.1.)

       C.     Plaintiff Does Not Return

               According to Dr. Goldman, “when [Plaintiff] left, she

knew she had a job to come back to” and Plaintiff’s “employment

finally came to an end [when] [s]he did not show up to work.”

(Goldman Dep. 42:25-43:2, 42:2-4.)         Fontana also believed that

Plaintiff would be returning to work on April 27, after her

maternity leave. Fontana resigned from First Choice in April 2015;

prior to leaving, she left a note in the office that said “El back

4/27,” referring to Plaintiff’s anticipated return from maternity

leave.       (Def. Stmt. ¶ 123.)

                                     8

            In April, Cohen reached out to Plaintiff about her

return. She spoke to Plaintiff’s husband, who said Plaintiff would

call Cohen back.    (Def. Stmt. ¶ 124.)    She called again on April

20 and left Plaintiff a voicemail: “Hi Eleanor, it’s Lisa.      It is

almost 11:30 on Monday morning.    If you can please give me a call

back either in the Eastport office, I should be here for another,

like hour or two or you can call me on my cell phone, I’m sure you

have the number or you can give me a call later in Holbrook.        I

would appreciate it.    I would love to talk to you.    I just have a

real quick question and hope all is well with you.”      (Def. Stmt.

¶ 125.)   Plaintiff did not respond to the voicemail.

            On April 21, Dr. Goldman texted Plaintiff: “I know that

Lisa reached out to you yesterday. I would appreciate if you would

call her sometime today.”    He followed up with “Hi.   [I know] you

read the message.     Please contact Lisa by tomorrow the latest.”

Later that day, he wrote “Need to speak to Lisa to coordinate your

hours.”     Plaintiff did not respond to any of Dr. Goldman’s text

messages.    (Def. Stmt. ¶¶ 127-29.)   The next day, he wrote “Please

show up at Eastport Monday morning for work.” She did not respond,

and she did not show up to work on April 27 as scheduled.       (Def.

Stmt. ¶¶ 130-32.)

            Plaintiff testified that she went on a job interview for

another position on April 20.      (Graziano Dep. 126:14-24.)     She

also filed a complaint against Defendants with the New York State

                                  9

Division of Human Rights on April 24.           (Def. Stmt. ¶ 200; Human

Rights Complaint, Pl. Ex. 4, D.E. 1, at ECF pp. 14-25.)

             Dr.   Goldman   did   not     believe    Plaintiff   had    been

terminated and he never told Cohen or Fontana to terminate her.

(Def. Stmt. ¶¶ 140-42.)      Plaintiff testified that no one at First

Choice ever told her she was terminated.             Dr. Goldman never told

her she was terminated, Cohen never told her she was terminated,

and Fontana never told her she was terminated.              (Graziano Dep.

128:3-18.)

             At    some   point,   First    Choice’s     bookkeeper     wrote

“terminated 4/27/15” on Plaintiff’s personnel file.               (Pl. Stmt.

¶ 18; Def. Counterstmt., ¶ 18.1.)            In an unrelated case, that

bookkeeper filled out a form for an investigative agency that

stated that Plaintiff had been terminated on February 27, 2015.

Next to “reason stated,” the bookkeeper wrote “she never showed up

for her shift.”       (Pl. Additional Stmt. ¶ 19; Def. Counterstmt.

¶ 19.1.)     Defendants maintain that the February 27, 2015 date on

the form was a typographical error.         (Def. Counterstmt. ¶ 19.1.)

             Regarding her failure to return, Plaintiff testified

that

             I wouldn’t have my job as assistant manager
             but I didn’t want to go back to a hostile
             environment. I didn’t want to go back to--
             while I was out, I heard stories.     Karen
             Merrill came to my home.   You really don’t
             want to come back there, it’s not the same
             anymore.   Lisa [Cohen] had became practice

                                     10

                             manager.3 I guess things have changed, rules
                             must have changed. I wasn’t there so I don’t
                             know. I just know from what I was told.

(Graziano Dep. 102:19-103:7.)

II. Procedural History

                             Plaintiff filed a pro se Complaint on February 27, 2017.

(Compl., D.E. 1.)                                         On June 15, 2017, with counsel, she filed an

Amended Complaint.                                        (See Am. Compl.)      Defendants filed a motion to

dismiss, (see D.E. 19) which Judge Joseph F. Bianco denied,4

(Order, D.E. 34; Tr., D.E. 36).                                            Defendants now move for summary

judgment (see Def. Mot.); Plaintiff opposed (Pl. Opp., D.E. 61);

and Defendants replied (Def. Reply, D.E. 64-2).

                                                                  DISCUSSION

I.           Legal Standard

              A.Summary Judgment

                             Summary                   judgment    will    be    granted   where   the   movant

demonstrates that there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”




3 The Court notes that Cohen testified that Plaintiff and Fontana
were “very close” (Cohen Dep. 36:11-12) and that in her New York
State Division of Human Rights Complaint, filed on April 24,
2017, she listed Fontana as a “friend” and contact person (Human
Rights Compl. at ECF p. 23). Plaintiff had told Fontana she
would be returning in mid-March; as of April 17, apparently
coinciding with Fontana’s resignation, Plaintiff no longer
wished to return. (Graziano Dep. 115:13-116:8.)

4 After the summary judgment motion was fully briefed, the matter
was reassigned to the undersigned.
                                                                      11

Fed. R. Civ. P. 56(a).    A genuine factual issue exists where “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”     Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed 2d 202 (1986).         In

determining whether an award of summary judgment is appropriate,

the Court considers the “pleadings, deposition testimony, answers

to interrogatories and admissions on file, together with any other

firsthand information including but not limited to affidavits.”

Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).

            The movant bears the burden of establishing that there

are no genuine issues of material fact.        Gallo v. Prudential

Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).   Once

the movant makes such a showing, the non-movant must proffer

specific facts demonstrating “a genuine issue for trial.”    Giglio

v. Buonnadonna Shoprite LLC, No. 06-CV-5191, 2009 WL 3150431, at

*4 (E.D.N.Y. Sept. 25, 2009) (internal quotation marks and citation

omitted).     Conclusory allegations or denials will not defeat

summary judgment.   Id.   However, in reviewing the summary judgment

record, “‘the court is required to resolve all ambiguities and

draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.’”     Sheet Metal Workers’

Nat’l Pension Fund v. Vadaris Tech. Inc., No. 13-CV-5286, 2015 WL

6449420, at *2 (E.D.N.Y. Oct. 23, 2015) (quoting McLee v. Chrysler

Corp., 109 F.3d 130, 134 (2d Cir. 1997)).

                                  12

           “[S]ummary judgment may be appropriate even in the fact-

intensive context of discrimination cases,” Westbrook v. City

Univ. of N.Y., 591 F. Supp. 2d 207, 222 (E.D.N.Y. 2008) (internal

quotation marks and citation omitted), and “the non-moving party

may not rely on mere conclusory allegations nor speculation, but

instead must offer some hard evidence showing that its version of

the events is not wholly fanciful,” Woodman v. WWOR-TV, Inc., 411

F.3d 69, 75 (2d Cir. 2005); see also Baffa v. STAT Health Immediate

Med. Care, P.C., No. 11-CV-4709, 2013 WL 5234231, at *7 (E.D.N.Y.

Sept. 17, 2013) (in a pregnancy discrimination case, noting that

“summary   judgment      remains   available   for    the   dismissal     of

discrimination claims in cases lacking genuine issues of material

fact”) (internal quotation marks and citation omitted).

     B.   Discrimination Law

           Title   VII   prohibits   discrimination    on   the   basis   of

gender, and “[t]he Pregnancy Discrimination Act amended Title

VII’s definition of gender discrimination to include disparate

treatment “‘because of or on the basis of pregnancy, childbirth,

or related medical conditions.’”          Baffa, 2013 WL 5234231 at *7

(quoting Title VII § 2000e(k) and citing Saks v. Franklin Covey

Co., 316 F.3d 337, 343 (2d Cir. 2003)).         The Court will analyze

Plaintiff’s NYSHRL claims with her Title VII claims, “‘as disparate

treatment claims brought under Title VII . . . and the NYSHRL are

[] analyzed under the same standard.’”          Kizer v. Abercrombie &

                                     13

Fitch Co., No. 12-CV-5387, 2018 WL 6106853, at *5 (E.D.N.Y.

Nov. 20, 2018) (quoting Johnson v. Long Island Univ., 58 F. Supp.

3d 211, 220 (E.D.N.Y. 2014)).

          Employment discrimination claims are analyzed under the

burden-shifting    framework   the    Supreme     Court    established    in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36

L. Ed. 2d 668 (1973).   See also Ruiz v. Cty. of Rockland, 609 F.3d

486, 491 (2d Cir. 2010); Holcomb v. Iona Coll., 521 F.3d 130, 138

(2d Cir. 2008).     That framework requires a plaintiff to first

establish a prima facie case of discrimination.             To establish a

prima facie case of discrimination, a plaintiff must show that:

“(1) [s]he is a member of a protected class; (2) [s]he was

qualified for the position [s]he held; (3) [s]he suffered an

adverse employment action; and (4) the adverse action took place

under   circumstances    giving       rise   to    [an]      inference    of

discrimination.”   Reynolds v. Barrett, 685 F.3d 193, 202 (2d Cir.

2012) (quoting Ruiz, 609 F.3d at 491–92).                 If the plaintiff

establishes a prima facie case, the burden then shifts to the

defendant to articulate a legitimate, nondiscriminatory reason for

the adverse employment action.        Holcomb, 521 F.3d at 138.          Once

the defendant employer provides such a reason, “the presumption of

discrimination is rebutted and it simply drops out of the picture.

The burden then shifts back to the plaintiff to show, without the

benefit of any presumptions, that a reasonable jury could conclude

                                     14

that more likely than not the employer’s actions were motivated,

at least in part, by a discriminatory reason.”                                Baffa, 2013 WL

5234231 at *8 (internal quotation marks and citations omitted).

II. Application

                             Defendants concede that Plaintiff is a member of a

protected class who was qualified for the position she held,

satisfying the first two McDonnell Douglas factors, but argue that

she did not suffer an adverse employment action under circumstances

giving rise to an inference of discrimination, and thus has not

established the third and fourth factors under prima facie test.

(Def. Br., D.E. 58, at 10-11, 19-21.)                               They contend that even if

the Court were to find Plaintiff established a prima facie case,

they have offered legitimate non-discriminatory reasons for their

acts and that Plaintiff has failed to show those reasons were

pretextual.                           (Def. Br. at 21-23.)

                             Regarding adverse employment action, Plaintiff responds

that although her “employment came to an end in a truly confusing

manner . . . there was, in fact, a termination.”                                (Pl. Opp. at

10.)             In contrast, her Amended Complaint5 states that she was “due

to return to work . . . but did not do so.                               At that point, [she]

had determined that she could not continue working for Defendants



5 Defendants make much of the fact that Plaintiff’s Amended
Complaint asserted effective termination for the first time.
The Court attaches little significance to this, as Plaintiff
filed previous documents without the assistance of counsel.
                                                               15

because she could no longer tolerate Defendants’ pregnancy-based

harassment.                             However, prior to that date, [Plaintiff] had been

effectively terminated.”6                                          (Am. Compl. ¶¶ 23-24.)    As to the fourth

element, she argues that there are genuine issues of material fact

regarding whether she was terminated under circumstances giving

rise to discrimination.                                            (Pl. Opp. at 11.)      Plaintiff does not

address Defendants’ claim that their actions were for legitimate

non-discriminatory reasons related to poor job performance, but

contends that the inconsistencies in Defendants’ accounts of her

employment demonstrate a pretext for pregnancy discrimination.

(Pl. Opp. at 13-14.)

              A.            Prima Facie Case

                             1.            Adverse Employment Action

                             Plaintiff concedes she was not formally terminated,

acknowledging that she chose not to return.                                              She appears to argue

that she was effectively terminated.                                           The Court does not agree.

                             A       constructive                  discharge   “occurs    when   an   employer,

rather than directly discharging an individual, intentionally

creates an intolerable work atmosphere that forces an employee to

quit involuntarily.                                            Working conditions are intolerable if they

are so difficult or unpleasant that a reasonable person in the




6 Plaintiff uses the phrase “effective termination.” This Order
uses that term interchangeably with “constructive termination”
or “constructive discharge.”
                                                                        16

employee’s shoes would have felt compelled to resign.”              Kalp v.

Kalmon Dolgin Affiliates of Long Island Inc., No. 11-CV-4000, 2013

WL 1232308, at *9 (E.D.N.Y. Mar. 27, 2013) (quoting Serricchio v.

Wachovia Sec. LLC, 658 F.3d 169, 185 (2d Cir. 2011)).

            It is difficult to discern what hostile environment

related to her pregnancy Plaintiff perceived while out on maternity

leave that made her feel as though she could not return.             To the

contrary, she testified that everyone, including Dr. Goldman, was

happy for her about her pregnancy.        The Court notes that Plaintiff

has   not   brought   claims   for   a    hostile    work    environment   or

retaliation.    Her Amended Complaint alleges only that she was

discriminated against based on her pregnancy because she was

terminated.    (Am. Compl. ¶¶ 26, 29.)

            As to the specific issues raised by Plaintiff, first,

whether Dr. Goldman made the hormonal comments presents an issue

of fact, but it is not material.          “[S]tray remarks, even if made

by a decisionmaker, do not constitute sufficient evidence to make

out a case of employment discrimination.”           Kizer, 2018 WL 6106853

at *6; see also Klein v. Safelite Grp., Inc., No. 16-CV-0726, 2018

WL 3105412, at *6 (D.N.J. June 25, 2018) (“the comment allegedly

made by [a manager] to the effect that [an employee’s] hormones

were talking fails to establish that Defendant’s reasons for

terminating      Plaintiff      were        pretext         for    pregnancy

discrimination.”).    In the context of the entire record, including

                                     17

Plaintiff’s own admissions that Dr. Goldman was genuinely happy

for her about her pregnancy, the comment is a stray remark.

             Further, Plaintiff’s reliance on what her obstetrician

told Fontana about her conversation with Dr. Goldman is premised

on   inadmissible     hearsay,    and     “[c]ourts   do    not   consider

inadmissible hearsay when resolving a summary judgment motion.”

Kizer, 2018 WL 6106853 at *5 (collecting cases where hearsay

statements    were   not   considered     in   employment   discrimination

matters).     In any event, even if this Court were to consider it,

Fontana testified that Dr. Goldman told the OB/GYN he wanted to

fire Plaintiff and had a paper trail so he could do so.           Fontana

never stated that Dr. Goldman indicated he wanted to fire Plaintiff

because she was pregnant.        (Fontana Dep. Excerpt, D.E. 61-3, at

ECF pp. 90-104, 50:19-52:25.)

             Second, Fontana dropping off some personal items from

Plaintiff’s desk simply does not lend support to her claim that

she was effectively terminated.         Unrefuted evidence regarding the

motivation behind this act shows that another employee was going

to use Plaintiff’s desk temporarily while she was out on leave, so

they returned personal items to Plaintiff so they would not be

misplaced or misused.      Third, even if Cohen made the stray comment

regarding the billing program and Plaintiff’s job, the undisputed

evidence shows that Cohen and Dr. Goldman reached out to tell

Plaintiff she did have a job to return to, and she ignored them.

                                    18

Last, the bookkeeper’s notation on a form that Plaintiff had been

terminated on February 27 can be nothing other than a typo.      The

“reason stated” was “she never showed up for her shift,” which all

parties agree occurred on April 27.   And on Plaintiff’s file, the

same bookkeeper had written the termination date as April 27.

Finally, as noted, Cohen and Dr. Goldman had contacted Plaintiff

well after February regarding her anticipated return.

           “These allegations, even when examined collectively, do

not constitute employment conditions that were so intolerable that

a reasonable person would have felt compelled to resign.”      Kalp,

2013 WL 1232308 at *10.    And again, none of the issues Plaintiff

complains of are linked to her pregnancy.        As to the “hostile

environment,” Plaintiff testified that Cohen was disrespectful and

abrupt with her and with other, non-pregnant employees.      It was

“not based on someone’s pregnancy, [Cohen] was just rude to

people.”   (Graziano Dep. 105:14-106:4).      She also admitted that

Goldman sometimes lost his temper, but it had nothing to do with

her pregnancy.    (Graziano Dep. 107:2-15.)   And Plaintiff’s belief

that she did not have a job to come back to is once more completely

belied by the fact that numerous attempts were made to confirm her

return on April 27.    Thus, Plaintiff was not terminated, nor was

she effectively terminated, and has failed to demonstrate an

adverse employment action necessary for a prima facie case of

discrimination.

                                 19

            2.     Circumstances Giving Rise to Inference of
                    Discrimination

            For the same reasons the Court does not find Plaintiff

was effectively terminated, the Court finds that her employment

did not end under circumstances giving rise to an inference of

discrimination.        The Court also notes that many First Choice

employees returned to work after maternity leave over the years.

See Baffa, 2013 WL 5234231 at *13 (noting that “uncontroverted

evidence    demonstrate[d]      that    [the]    defendant    treats   pregnant

employees . . . favorably”).           Although Defendants “may not escape

liability for discriminating against [Plaintiff] simply because it

can prove it treated other members of [her] group favorably,” id.

(internal    quotation       marks   and   citation   omitted;    emphasis   in

original), this factor buttresses the Court’s conclusion that any

actions taken by Defendants here were related to Plaintiff’s job

performance and not her pregnancy.

     B.    Legitimate Non-Discriminatory Reason and Pretext

            As discussed, this Court does not find that Plaintiff

suffered an adverse employment action under circumstances giving

rise to an inference of discrimination, and thus concludes she has

not made out a prima facie case.             However, even if the Court were

to assume Plaintiff had made out a prima facie case, Defendants

have offered legitimate, non-discriminatory reasons for their

actions.      The    Court    has    already    recounted    Plaintiff’s   pre-


                                        20

pregnancy performance and discipline issues.                                  Although the Court

does not conclude that any adverse employment action took place,

even if it were to assume an adverse action took place, Defendants

have given legitimate reasons for it.7

                             In sum, the Court concludes that there was no adverse

employment action under circumstances giving rise to an inference

of discrimination, and Plaintiff has thus failed to make out a

prima facie case of employment discrimination.                                  Further, even if

she had made out a prima facie case, Defendants have demonstrated

legitimate, non-discriminatory, and non-pretextual reasons for

their actions.                                    Defendants are entitled to summary judgment on

Plaintiff’s federal and NYSHRL claims.                                  Finally, the County Code

section listed in Plaintiff’s Amended Complaint states that it is

an unlawful discriminatory practice “[f]or an employer to compel

an employee who is pregnant to take a leave of absence.”                                 Suffolk

County Human Rights Law § 528-7.                                    This did not occur here, and

Defendants are also entitled to summary judgment on the County

Code claim.





7 Plaintiff makes no specific argument regarding her demotion.
In any event, the Court notes that “‘while timing may be
sufficient to establish an inference of discrimination, the
close proximity of a termination [or, as here, demotion] to the
plaintiff’s announcement of her pregnancy alone is insufficient
to demonstrate a pretext.’” Baffa, 2013 WL 5234231 (quoting
Forde v. Beth Israel Med. Ctr., 546 F. Supp. 2d 142, 152
(S.D.N.Y. 2008)).
                                                               21

III. Fees

              Defendants seek attorneys’ fees and costs from Plaintiff

because      the    action    is    “frivolous,     unreasonable,        and   without

merit.”      (Def. Br. at 23.)        “[I]f the prevailing party [in a Title

VII action] is the defendant, attorneys’ fees will only be awarded

if     the   plaintiff’s       claim       was    frivolous,   unreasonable,        or

groundless, or that the plaintiff continued to litigate after it

clearly became so.”          Valenti v. Massapequa Union Free Sch. Dist.,

No. 09-CV-0977, 2012 WL 1038811, at *20 (E.D.N.Y. Mar. 28, 2012)

(internal quotation marks and citation omitted).                   The Court does

have serious concerns with Plaintiff’s continued litigation of

this    case.       However,       although      Plaintiff   has   not    ultimately

prevailed, the Court believes that the proffered reasons for her

belief that she was discriminated against--the hormonal comment,

the computer program comment, and the box of her belongings--

arguably demonstrate a good-faith basis for her position that she

was effectively terminated.            “In short, even though the basis for

this lawsuit was extremely thin and the unsuccessful opposition to

the summary judgment motion was very weak, the Court does not

believe      attorneys’      fees    are    warranted    under     the    particular

circumstances of this case.”             Valenti, 2012 WL 1038811 at *21.

                                      CONCLUSION

              For    the     foregoing     reasons,     Defendants’      motion    for

summary judgment (D.E. 53) is GRANTED in its entirety on all

                                            22

claims, and the Amended Complaint is DISMISSED in its entirety.

Defendants’ motion for attorneys’ fees is DENIED.     The Clerk of

the Court is directed to enter judgment accordingly and mark this

case CLOSED.



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated:    September _13 , 2019
          Central Islip, New York




                                23

